Exhibit 10.2

August 18, 2011

Jonathon Singer

1279 Lincoln Ave South

Highland Park, IL 60035

Dear Jonathon:

We are pleased to offer you a position with Sagent Pharmaceuticals, Inc., as
Chief Financial Officer, reporting to our Chief Executive Officer. If you decide
to join us, you will receive an annual salary of $310,000, which will be paid
bi-weekly in accordance with Sagent’s normal payroll procedures. You will be
eligible for a 40% potential bonus and performance review at the end of each
calendar year. This bonus will be subject to approval by the Board of Directors
and will be determined based on Company financial results, and the Company and
you achieving quantitative performance goals. Any bonus may be paid in the first
quarter of the following year and will be pro-rated for the first year of
employment. Sagent will guarantee your 2011 bonus in the amount of $62,000,
which represents a pro-rated bonus based on 6 months of employment. Sagent will
also pay you a sign-on bonus in the amount of $15,000 to be paid after 6 months
of employment. You will also be eligible to participate in Sagent’s health
insurance plan, dental plan, vision plan, life insurance, and 401K plan on the
1st of the month following your start date. You will be entitled to paid time
off (PTO) in accordance with Company policy, which combines vacation, sick and
personal days plus the Company’s annual holidays. You should note that the
Company may modify job titles, salaries and benefits from time to time as it
deems necessary.

In addition, if you decide to join Sagent, it will be recommended at the first
meeting of Sagent’s Board of Directors following your start date that the
Company grant you an option to purchase 55,000 shares of the Company’s Common
Stock at a price per share equal to the fair market value per share of the
Common Stock on the date of grant, as determined by the Board of Directors. 25%
of the shares subject to the option shall vest 12 months after your hire date
subject to your continuing employment with the Company, and no shares shall vest
before such date. The remaining shares shall vest at 25% on each subsequent
anniversary. This option grant shall be subject to the terms and conditions of
Sagent’s Stock Option Plan and Stock Option Agreement, including vesting
requirements. No right to any stock is earned or accrued until such time that
vesting occurs, nor does the grant confer any right to continue vesting or
employment.



--------------------------------------------------------------------------------

Sagent is excited about your joining and looks forward to a beneficial and
productive relationship. Nevertheless, you should be aware that your employment
with the Sagent is for no specified period and constitutes at-will employment.
As a result, you are free to resign at any time, for any reason or for no
reason. Similarly, Sagent is free to conclude your employment relationship with
the Company at any time, with or without cause, and with or without notice. We
request that, in the event of resignation, you give Sagent at least two weeks
notice.

We also ask that, if you have not already done so, you disclose any and all
agreements relating to your prior employment that may affect your eligibility to
be employed by Sagent or limit the manner in which you may be employed. It is
Sagent’s understanding that any such agreements will not prevent you from
performing the duties of your position and you represent that such is the case.
Moreover, you agree that, during the term of your employment with Sagent, you
will not engage in any other employment, occupation, consulting or other
business activity directly related to the business in which Sagent is now
involved or becomes involved during the term of your employment, nor will you
engage in any other activities that conflict with your obligations to Sagent.
Similarly, you agree not to bring any third party confidential information to
Sagent, including that of any former employer, and not to utilize any such
information in performing your duties for Sagent.

As a Sagent employee, you will be expected to abide by Sagent’s rules and
standards. Specifically, you will be required to sign an acknowledgment that you
have read and that you understand Sagent’s Code of Conduct and Employee
Handbook.

As a condition of your employment, you are also required to sign and comply with
the enclosed Confidential Information, Invention Assignment and Arbitration
Agreement which requires, among other provisions, the assignment of patent
rights to any invention made during your employment at Sagent, and
non-disclosure of Sagent proprietary information. Your offer is also contingent
on passing a drug screen and having a clear background check.

Sagent has an office at 1901 N. Roselle Road, Suite 700 in Schaumburg, IL 60195
and it is expected that this would be your primary place of employment.

To accept this offer, please sign and date this letter in the space provided
below. A duplicate original is enclosed for your records. If you accept our
offer, your first day of employment will be on or about September 12, 2011, or
at such other date as we mutually agree. This letter and the Confidentiality
Agreement set forth the terms of your employment with Sagent and supersede any
prior representations or agreements including, but not limited to, any
representations made during your recruitment,

 

Page 2 of 3



--------------------------------------------------------------------------------

interviews or pre-employment negotiations, whether written or oral. This letter,
including but not limited to its at-will employment provision, may not be
modified or amended except by a written agreement signed by Sagent and you. This
offer of employment will terminate if it is not accepted, signed and returned by
August 24, 2011.

We look forward to your favorable reply and to working with you at Sagent
Pharmaceuticals, Inc.

Sincerely,

/s/ John Matthei John Matthei Vice President, Human Resources

Agreed to and accepted:

Signature:       /s/ Jonathon Singer                        

Printed Name: Jonathon Singer

Date:                    September 8, 2011                   

Enclosures:

Duplicate Original Letter

Confidential Information, Invention Assignment and Arbitration Agreement

Benefit and Human Resources information

 

Page 3 of 3